As filed with the Securities and Exchange Commission on June 28, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 20-F [ ] REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR [x] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March31, 2013 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to OR [ ] SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report Commission file number: 0-30204 Kabushiki Kaisha Internet Initiative (Exact Name of Registrant as Specified in Its Charter) Internet Initiative Japan Inc. (Translation of Registrant’s Name Into English) Japan (Jurisdiction of Incorporation or Organization) Jinbocho Mitsui Bldg., 1-105 Kanda Jinbo-cho, Chiyoda-ku, Tokyo 101-0051, Japan (Address of Principal Executive Offices) Natsuko Kiyoshi, +81-3-5259-6500, +81-3-5205-6311, Jinbocho Mitsui Bldg., 1-105 Kanda Jinbo-cho, Chiyoda-ku, Tokyo 101-0051, Japan (Name, Telephone, Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange On Which Registered Common Stock The NASDAQ Stock Market Securities registered or to be registered pursuant to Section12(g) of the Act: None (Title of Class) Securities for which there is a reporting obligation pursuant to Section15(d) of the Act: None (Title of Class) Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report. As of March31, 2013, 41,295,600 shares of common stock were outstanding, including 1,234,200 shares represented by an aggregate of 2,468,400 American Depositary Shares. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [ ] No [x] If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes [ ] No [x] Note—Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 from their obligations under those Sections. Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes [x] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [x] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer [ ] Accelerated Filer [x] Non-Accelerated Filer [ ] Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: [x] U.S. GAAP [ ] International Financial Reporting Standards as issued by the International Accounting Standards Board [ ] Other If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. Item17 [ ] Item18 [ ] If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [x] TABLE OF CONTENTS PART I 2 Item 1. Identity of Directors, Senior Management and Advisers. 2 Item 2. Offer Statistics and Expected Timetable. 2 Item 3. Key Information. 2 Item 4. Information on the Company. 17 Item 5. Operating and Financial Review and Prospects. 37 Item 6. Directors, Senior Management and Employees. 72 Item 7. Major Shareholders and Related Party Transactions. 78 Item 8. Financial Information. 80 Item 9. The Offer and Listing. 81 Item 10. Additional Information. 82 Item 11. Quantitative and Qualitative Disclosures about Market Risk. 95 Item 12. Description of Securities Other than Equity Securities. 96 PART II 97 Item 13. Defaults, Dividend Arrearages and Delinquencies. 97 Item 14. Material Modifications to the Rights of Security Holders and Use of Proceeds. 97 Item 15. Controls and Procedures. 97 Item16A. Audit Committee Financial Expert Item16B. Code of Ethics. Item16C. Principal Accountant Fees and Services. Item16D. Exemptions from the Listing Standards for Audit Committees. Item16E. Purchases of Equity Securities by the Issuer and Affiliated Purchasers. Item16F. Change in Registrant's Certifying Accountant. Item16G. Corporate Governance. Item16H. Mine Safety Disclosure. PART III Item 17. Financial Statements. Item 18. Financial Statements. Item 19. Exhibits. i Cautionary Note Regarding Forward-Looking Statements This annual report contains forward-looking statements about us and our industry that are based on our current expectations, assumptions, estimates and projections. These forward-looking statements are subject to various risks and uncertainties. These statements discuss future expectations, identify strategies, discuss market trends, contain projections of results of our operations and our financial condition, and state other forward-looking information. Known and unknown risks, uncertainties and other factors could cause our actual results to differ materially from those contained in or suggested by any forward-looking statement. We cannot provide any assurance that our expectations, projections, anticipated estimates or other information expressed in these forward-looking statements will turn out to be correct. We do not undertake any obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. Important risks and factors that could cause our actual results to differ materially from our forward-looking statements are generally provided in Item3.D. “Risk Factors” and elsewhere in this annual report on Form 20-F and include, without limitation: · that we may not be able to achieve or sustain profitability in the near future, · that we may not be able to compete effectively against competitors which have greater financial, marketing and other resources, and · that our investments in our subsidiaries, affiliated companies and new business and service developments may not produce the returns that we expect or may adversely affect our results of operations and financial condition. 1 As used in this annual report, references to “IIJ” are to Internet Initiative Japan Inc. and references to “the Company”, “the Group”, “we”, “our”, “our group” and “us” are to Internet Initiative Japan Inc. and its subsidiaries except as the context otherwise requires. References in this annual report to “yen” or “¥” are to Japanese yen, references to “U.S. dollars” or “$” are to United States dollars and references to “£” are to United Kingdom pounds sterling. PART I Item 1.Identity of Directors, Senior Management and Advisers Not applicable. Item 2.Offer Statistics and Expected Timetable Not applicable. Item 3.Key Information A. Selected Financial Data You should read the selected consolidated financial data below together with Item 5. “Operating and Financial Review and Prospects”, of this annual report on Form 20-F and our consolidated financial statements and the notes to our consolidated financial statements beginning on page F-1. The consolidated statement of income data and per share and American Depositary Shares (“ADS”) data below for the fiscal years ended March31, 2009, 2010, 2011, 2012 and 2013, the consolidated balance sheet data below as of March31, 2009, 2010, 2011, 2012 and 2013 and consolidated statements of cash flows for the fiscal years ended March31, 2009, 2010, 2011, 2012 and 2013 under operating data below are derived from our audited financial statements, which have been prepared in accordance with accounting principles generally accepted in the United Statesof America (“U.S. GAAP”), and audited by Deloitte Touche TohmatsuLLC, an independent registered public accounting firm. 2 As of and for the fiscal year ended March 31, (millions of yen, except per share and ADS data) (thousands of U.S. dollars, except per share and ADS data (1) ) Statement of Income Data: REVENUES: Network services: Internet connectivity services (corporate use) ¥ $ Internet connectivity services (home use) WAN services Outsourcing services Total Systems integration: Systems construction Systems operation and maintenance Total Equipment sales ATM operation business 23 Total revenues COST AND EXPENSES: Cost of network services Cost of systems integration Cost of equipment sales Cost of ATM operation business Total cost Sales and marketing General and administrative Research and development Total cost and expenses OPERATING INCOME OTHER INCOME (EXPENSES): Dividend income 58 20 44 48 47 Interest income 45 29 23 35 26 Interest expense ) Other — net ) Other income (expenses) — net ) 4 45 INCOME FROM OPERATIONS BEFORE INCOME TAX EXPENSE AND EQUITY IN NET INCOME OF EQUITY METHOD INVESTEES INCOME TAX EXPENSE EQUITY IN NET INCOME OF EQUITY METHOD INVESTEES 35 NET INCOME LESS: NET (INCOME) LOSS ATTRIBUTABLE TO NONCONTROLLING INTERESTS 66 ) ) NET INCOME ATTRIBUTABLE TO INTERNET INITIATIVE JAPAN INC. ¥ $ 3 As of and for the fiscal year ended March 31, (millions of yen, except per share and ADS data) (thousands of U.S. dollars, except per share and ADS data (1) ) Per Share and ADS Data: Basic net income attributable to IIJ per common share (2) ¥ $ Diluted net income attributable to IIJ per common share (2) Basic net income attributable to IIJ per ADS equivalent Diluted net income attributable to IIJ per ADS equivalent Cash dividends declared per share: Japanese Yen(2) ¥ U.S. Dollars (2) (3) $ Basic weighted average number of shares (2) Diluted weighted average number of shares (2) Basic weighted average number of ADS equivalents (thousands) Diluted weighted average number of ADS equivalents (thousands) Balance Sheet Data: Cash and cash equivalents ¥ $ Total assets (4) Short-term borrowings Long-term borrowings, including capital lease obligations: Current portion Noncurrent portion Common stock Total IIJ shareholders’ equity Operating Data: Capital expenditures, including capitalized leases (5) ¥ $ Operating margin ratio (6) % Net cash provided by (used in): Operating activities ¥ $ Investing activities ) Financing activities ) The U.S. dollar amounts represent translation of yen amounts at the rate of ¥94.16 which was the noon buying rate in New York City for cable transfers in foreign currencies as certified for customs purposes by the Federal Reserve Bank of New York prevailing as of March 29, 2013. We conducted a 1 to 200 stock split on common stock with an effective date of October 1, 2012. The figures are retroactively adjusted to reflect the stock split. The dividends per share were translated into U.S. dollars at the relevant record date. Total Assets as of March 31, 2010 has been corrected. Further information regarding capital expenditures, including capitalized leases and a reconciliation to the most directly comparable U.S. GAAP financial measure can be found in the following page. Operating income as a percentage of total revenues. 4 Reconciliations of the Disclosed Non-GAAP Financial Measures to the Most Directly Comparable GAAP Financial Measures Capital expenditures We define capital expenditures as purchases of property and equipment plus acquisition of assets by entering into capital leases. We have included the information concerning capital expenditures because our management monitors our capital expenditure budgets and believes that it is useful to investors to know the trends of our capital expenditures and analyze and compare companies on the basis of such investments. Capital expenditures, as we have defined it, may not be comparable to similarly titled measures used by other companies. The following table summarizes the reconciliation of capital expenditures to purchases of property and equipment and acquisition of assets by entering into capital leases as reported in our consolidated statements of cash flows prepared and presented in accordance with U.S. GAAP. For the fiscal year ended March 31, (millions of yen) Capital expenditures: Acquisition of assets by entering into capital leases ¥ Purchases of property and equipment Total capital expenditures ¥ Exchange Rates Fluctuations in exchange rates between the Japanese yen and the U.S. dollar and other currencies will affect the U.S. dollar and other currency equivalent of the yen price of IIJ shares and the U.S. dollar amounts received on conversion of any cash dividends, which in turn will affect the U.S. dollar price of IIJ ADSs. We have translated some Japanese yen amounts presented in this annual report into U.S. dollars solely for your convenience. Unless otherwise noted, the rate used for the translations was ¥94.16 per U.S. $1.00, which was the noon buying rate in New York City for cable transfers in foreign currencies as certified for customs purposes by the Federal Reserve Bank of New York prevailing as of March29, 2013. Translations do not imply that the yen amounts actually represent, or have been or could be converted into, equivalent amounts in U.S. dollars. 5 The following table presents the noon buying rates for Japanese yen per U.S. $1.00 in New York City for cable transfers in foreign currencies as certified for customs purposes by the Federal Reserve Bank of New York: Fiscal year ended March 31, (1) High Low Average(2) Period-end ¥ Calendar year 2013 January ¥ February March April May June (through June 14 2013) For December 2008 and prior periods, the exchange rate refers to the noon buying rate as reported by the Federal Reserve Bank of New York. For January 2009 and later periods, the exchange rate refers to the foreign exchange rate as set forth in the H.10 statistical release and historical data of the Board of Governors of the Federal Reserve System. For fiscal years, calculated from the average of the exchange rates on the last day of each month during the period. For calendar year months, calculated based on the average of daily exchange rates. The noon buying rate on June 14, 2013 was ¥94.34 per $1.00. B. Capitalization and Indebtedness Not required. C. Reasons for the Offer and Use of Proceeds Not applicable. 6 D. Risk Factors You should carefully consider the following information, together with the other information contained in this annual report on Form 20-F, including our consolidated financial statements and the related notes, before making an investment decision. Any risks described below could result in a material adverse effect on our business, financial condition or results of operations. We may not maintain our current level of revenues and profits or achieve our expected revenues and profits in the future. Our business is principally conducted in Japan and most of our revenues are from customers operating in Japan. If the Japanese economy deteriorates and that results in significantly lower levels of network and systems related investment and expenditures, corporate customers may respond to such conditions by prioritizing low prices over quality, or we may experience cancellation of large accounts, or intermittent power supply. Such conditions may also make it difficult to maintain our current level of revenues and margins, or achieve our expected revenues and profits, or payout our target dividends. In addition to factors related to general economic conditions in Japan, we may not be able to maintain our current level of revenues and profits or achieve our expected levels of revenues and profits due to several other factors, including, but not limited to: · a decrease in revenues from our Internet connectivity services for corporate and home use and WAN services because of price reduction pressure and the cancellation of large accounts, due, for example, to a severe price competition, a continued demand by corporate users to cut down costs or a tough competition regarding customer acquisition in a matured consumer market, · a decrease in revenues from our outsourcing services if we fail to successfully differentiate our services from those of our competitors, or fail to provide our customers with competitive total network solutions, or if the service prices fall dramatically, due, for example, to severe price competition, · a decrease in revenues from systems operation and maintenance if the number and the size of systems construction projects which contain continuous systems operation and maintenance work decrease, if we fail to successfully differentiate our technical skills from those of our competitors, if the average revenue per project decreases, if large accounts are cancelled or scaled-down or if service prices fall dramatically, due, for example, to price down pressure, · an inability to achieve anticipated revenue growth for our cloud computing services in which we have been continuously investing in facilities such as data centers, servers and other equipments if we fail to successfully differentiate our services from those of our competitors, if we have serious system troubles and interruptions with our cloud computing services that damage our credibility or cause customers to question the reliability of our services, if market prices for the services we provide fall dramatically, for example, due to severe price competition beyond expected levels, or if Japanese companies strongly stick to the current systems and fail to adopt cloud computing services to the extent currently anticipated, · a decrease in systems construction revenues and lower margins if we fail to successfully differentiate our technical skills from those of our competitors, if corporate customers put off or stop placing orders with us, if the number of systems construction projects decreases, if the average revenues from each projects decreases, or if there are problems during the systems construction phase and such systems construction becomes unprofitable or incurs a loss, 7 · an inability to achieve anticipated revenue growth for our overseas business in which we have been adding overseas subsidiaries and facilities if we fail to build good relationships with our domestic customers who are increasing global transactions, if our domestic customers refrain from operating businesses overseas, if we fail to differentiate our services and solutions from those of our competitors, or if we fail to adequately control overseas subsidiaries and comply with necessary regulations, · an increase in backbone costs due to increased volume of Internet traffic and tightened demands for leasing backbone lines, an increase in cloud computing-related costs due to increased demands, both actual and expected, for cloud computing services, and a decline in the profitability of network services and systems integration if, for example, we invest and contract more network capacity including service facilities than we actually require to serve our customers, · an increase in expenses and investments for network and cloud computing infrastructure, research and development, back-office systems and other similar investments which we may be forced to make in the future in order to remain competitive, or an increase in expenses relating to the leasing of additional equipment and an increase in amortization and depreciation or loss in disposal, · failure to control personnel and outsourcing costs if personnel and outsourcing costs increase, or we fail to manage personnel and outsourcing resource effectively or if we fail to raise enough revenue to cover personnel and outsourcing costs, · an increase in operating costs and expenses, for example, outsourcing related costs and expenses due to a shortage of human resources in the market, or in electrical power costs due to the rise in electricity prices, or an increase in costs and expenses, · an increase in SG&A expenses, such as advertising expenses and office rent related expenses, in conjunction with our expected, planned or continued business expansion, · a negative effect on our credibility, corporate image, or revenues and profits if we are unable to provide our services without interruption to customers due, for example, to shortage of power supply, · the recording of an impairment loss related to any mergers and acquisitions on the current and the future intangible assets that are, respectively, subject to amortization such as customer relationships and not subject to amortization such as goodwill as a result of an impairment test, · the recording of impairment losses on available-for-sale securities, nonmarketable equity securities and funds, as well as the decline in the value and trading volume of our holding available-for-sale securities from which we expect gains on sale, and · a negative effect on our revenues and profits if newly established or consolidated subsidiaries cannot achieve our expected levels of revenues or manage costs and expenses in a timely and adequate manner. Please see Item 5, “Operating and Financial Review and Prospects” for more detailed information concerning our operations and other results. 8 We may not be able to compete effectively, especially against competitors with greater financial, marketing and other resources. The major competitors of our network services are major telecommunications carriers such as NTT Communications Corporation (“NTT Communications”) and KDDI Corporation (“KDDI”). Price competition for Internet connectivity services has been severe. For outsourcing services, price competition may also become severe due to the emergence of cloud computing service. This competition may adversely affect our revenues and profitability and may make it difficult for us to retain existing customers or attract new customers. The major competitors of our systems integration business are systems integrators, such as NEC Corporation, Fujitsu Limited, NTT Data Corporation and their affiliates. Our major competitors have the financial resources to reduce prices in an effort to gain market share. There is strong competition among systems integrators that may adversely affect our revenues and profitability. Even though the NTT Group, which is comprised of companies such as Nippon Telegraph and Telephone Corporation (“NTT”) and NTT Communications, is IIJ's largest shareholder, we plan to continue to operate the Company separately and independently from the NTT Group, and will therefore continue to compete with the NTT Group. It is anticipated that cloud computing services for corporations should become widely used in Japan in the medium term and the competitors listed above may put additional business resources into the cloud computing and outsourcing business which may lead to strong competition including price competition in the near future. If we fail to successfully differentiate our services and solutions from these competitors, we may not be able to secure the market share we expect or achieve expected future revenue and profit levels, or we may not recoup our expected investments in cloud computing services, which may adversely affect our financial condition and results of operations. We are enhancing our indirect sales channels with partnership programs, although currently our sales channels with respect to SMEs (Small and Medium Enterprises) and the consumer market are not as strong as those of our established and well recognized large competitors. Our competitors have advantages over us, including, but not limited to: · substantially greater financial resources, · more extensive and well-developed marketing and sales networks, · larger technology human resources including application development engineers, · higher brand recognition among consumersand corporate customers, · larger customer bases, and · more diversified operations which allow profits from some operations to support operations with lower profitability, such as network services, for which we are a competitor. With these advantages, our competitors may be better able to: · sustain downward pricing pressure, including pressure on low-price Internet connectivity services offered to corporate customers, which are our target customers, · develop, market and sell their services, · adapt quickly to new and changing technologies, · obtain new customers, and · aggressively pursue mergers and acquisitions to enlarge their customer base and market share. 9 Our investment in our new business and service developments may not produce the returns we expect or may affect our results of operations and financial condition adversely. We have been investing in new businesses and developing new services in order to achieve mid- to long-term growth. Capital expenditures including capitalized leases and depreciation and amortization expenses for property and equipment are increasing along with our business expansion efforts. Capital expenditures including capitalized leases and depreciation and amortization expenses for property and equipment for the fiscal years ended March 31, 2011, 2012 and 2013 were ¥6.8 billion, ¥10.9 billion and ¥10.4 billion, respectively and ¥5.5 billion, ¥6.5 billion and ¥7.0 billion, respectively. For the fiscal year ending March 31, 2014, we expect that our capital expenditures will be higher compared to the previous fiscal year. We are investing heavily in our cloud computing services and infrastructure. It is anticipated that the cloud computing services market in Japan should grow over the medium term. The revenue for our cloud computing services, which we started in April 2010, for the fiscal years ended March 31, 2011, 2012 and 2013 were approximately ¥0.6 billion, ¥3.1 billion, and ¥6.2 billion, respectively. Currently, most of our cloud computing customers are Japanese enterprise companies and for the fiscal year ended March 31, 2013, about 33% of our cloud revenue came from social networking game clients. The capital expenditures, including capitalized leases related to our cloud computing services for the fiscal years ended March 31, 2011, 2012 and 2013, were approximately ¥1.6 billion, ¥4.3 billion, and ¥2.3 billion, respectively. As we expand our cloud computing services capabilities in order to meet the increased demand, we will need to acquire more servers, network equipment and data center facilities. We plan to double the size of the Matsue Data Center Park by the latter half of the fiscal year ending March 31, 2014. We believe we can leverage our strong client base and the engineering skills of our staffto further expand our cloud computing related services, however, if the expansion of the cloud computing market does not proceed as or takes longer than expected, if we face troubles in providing cloud computing services which damage our credibility or lead customers to question the reliability of our services, if we fail in our marketing strategy and fail to introduce cloud service line-ups that are superior to our competitors and would promote business enterprises’ cloud usage, if we invest more than customers demand, if severe price competition occurs, or if we should need more human resources and incur unexpected additional costs, we may not be able to achieve the returns or benefits we expect or we may need to increase the amount of our investments. If our investment returns would not be realized in the middle to long term, the cloud facilities may become obsolete, which may adversely affect our financial conditions and results of operations. We plan to increase our investment in the ATM operation business in part through increasing the number of ATMs we place. If our ATM operation business does not proceed as planned, we may lose all or part of our investment in this business which may adversely affect our financial condition and results of operations. For more detailed risks pertaining to our ATM operation business, please refer to the risk described in “Our investments in our subsidiaries and equity method investees may not produce the returns we expect or may affect our results of operations and financial condition adversely.” We are enhancing our overseas business developments to fulfill the broad range of IT network needs of our Japanese clients operating abroad since the fiscal year ended March 31, 2012. The revenue of overseas business was approximately ¥3.6 billion for the fiscal year ended March 31, 2013. Although our overseas revenue portion is still very small, if we fail to attract customers for our overseas services, due, for example, to failure to provide the necessary and competitive service line-ups demanded by our customers or if we fail to successfully differentiate our services and solutions from those of our competitors, we may not be able to achieve our expected levels of revenues and profits. Additionally, we may encounter difficulty in planning and managing operations due to unfavorable political or economic factors, such as cultural and religious conflicts, non-compliance with expected business conduct, local regulations and taxation laws, and a lack of adequate infrastructure. Moreover, changes in local regulations, policies, taxation laws, local regulations, business or investment permit approval requirements, foreign exchange controls, or the nationalization of assets or restrictions on the repatriation of returns from foreign investments in major markets and regions may affect our operating results. Also, a failure to maintain adequate controls to comply with regulation such as the U.S. Foreign Corrupt Practices Act, may harm our reputation and adversary affect our financial results and business operation. 10 Other than the above, we will continue to invest in new businesses and service developments to enhance our current businesses and services. However, there are no assurances as to whether we can achieve the returns or benefits from those business and service developments and this may adversely affect our financial conditions and results of operations. Our investments in our subsidiaries and equity method investees may not produce the returns we expect or may affect our results of operations and financial condition adversely. In the past, we have invested in our group companies to expand our businesses and generate new businesses. As of June 28, 2013, we have 15 consolidated subsidiaries and four equity method investees. The financial performance of our consolidated subsidiaries affects our financial condition and results of operations directly and the financial performance of our equity method investees affects our financial condition and results of operations to our pro rata portion of our equity method investments. There can be no assurance that we will be able to maintain or enhance the value or the performance of such companies in which we have invested or may invest in the future, or that we will achieve the returns or benefits from these investments. We may consider further reorganization of our group companies and there is no guarantee that we will be able to achieve the benefits that we expect from such reorganization. We may provide additional financial support in the form of loans, guarantees, leases or additional equity investments in such companies. We may lose all or part of our investment relating to such companies if their value decreases as a result of their financial performance or if they go bankrupt. If our interests differ from those of other investors in entities over which we do not exercise control, we may not be able to enjoy synergies with the investees and it may adversely affect our financial condition and results of operations. IIJ-Global which became our 100% owned consolidated subsidiary on September 1, 2010 after we acquired its stock from AT&T Japan LLC (“AT&T Japan”) for ¥9.2 billion, mainly provides Wide Area Network (“WAN”) services to approximately 1,600 domestic corporate customers. WAN revenue decreased due to cancellations and requests for price reduction from existing clients while we continued to accumulate new orders. For the fiscal year ended March 31, 2012 and 2013, IIJ-Global had ¥26.1 billion and ¥25.4 billion in revenues respectively and ¥2.2 billion and ¥1.8 billion in operating income, respectively. If IIJ-Global cannot achieve our expected levels of revenues or manage costs and expenses in a timely and adequate manner, or if IIJ-Global incurs unexpected expenses, it may adversely affect our financial condition and results of operations. Intangible assets as of March 31, 2013 related to IIJ-Global was ¥5.0 billion and if IIJ-Global cannot achieve its future expected revenue and profit, we may have an impairment loss on intangible assets which may adversely affect our financial condition and results of operations. Related to this acquisition, IIJ-Global entered into a Solutions Engagement Agreement with IBM Japan Ltd. (“IBM Japan”), IIJ-Global’s largest sales partner. This agreement, which establishes the basis for a procurement relationship between IIJ-Global and IBM Japan, contains an indemnification for IIJ-Global to perform services, functions, responsibilities and others actions in the same way as when the company was a part of AT&T Japan. Failure to perform in this manner may adversely affect our financial condition and results of operations. Furthermore, IIJ-Global and the Company may damage their relationship with IBM Japan, which may indirectly adversely affect our financial condition and results of operations. Trust Networks Inc. (“Trust Networks”), IIJ's consolidated subsidiary which was established in July 2007, is in charge of the ATM operation business. Trust Networks operates automated teller machines (“ATMs”) and its related network systems and receives a commission for each bank withdrawal transaction when a customer uses its serviced ATMs. As of May 15, 2013, 625 ATMs were placed in locations such as Japanese pinball shops. As of March 31, 2013, IIJ has invested a total of ¥2.6 billion in Trust Networks (79.5% share ownership), accounts receivable of ¥0.6 billion and subleases of ¥0.5 billion. The ATM operation business had ¥2.3 billion of revenues and ¥0.2 billion of operating income for the fiscal year ended March 31, 2013 and turned positive in operating income. If Trust Networks is not able to introduce ATMs in accordance with its plan, or does not record ATMs’ withdrawing transactions as anticipated or incurs unexpected additional costs, its business expansion may take longer than planned and it may not be able to achieve its future expected revenue and profit, which may adversely affect our financial conditions and results of operations. If the number of placed ATMs increases, our capital expenditures including capitalized leases may increase due to the leasing or purchasing of ATMs. 11 As of June 28, 2013, we have eight overseas subsidiaries including IIJ Europe Limited and IIJ America Inc.(“IIJ-A”). To enhance our overseas business, we injected additional capital into IIJ Europe Limited and IIJ-A in amounts of £1.4 million and $6 million respectively for the fiscal year ended March 31, 2013. We are also lending £1.5 million and ¥0.6 billion to IIJ Europe Limited and IIJ-A, respectively, as of March 31, 2013. IIJ Europe Limited was formerly known as the U.K. subsidiary of IIJ Exlayer Europe. If our systems integration revenues fluctuate or if we fail to execute our systems construction projects in a timely or satisfactory manner, our results of operations and financial condition may be adversely affected. Systems construction revenues, a one-time revenue, have a tendency to fluctuate from time to time compared to monthly recurring revenues of network services and systems operation and maintenance due to the budget systems in Japan, of which many end in March. If corporate investments decrease, or if we fail to meet customer demands due to lack of sufficient number of qualified engineers to execute the projects in a professional manner, corporate customers may put off or stop placing orders with us and we may not be able to record systems construction revenues and operating profit as expected. If we fail to execute the projects as contracted, our recognition of revenues may be delayed or lost altogether, we could be held liable for damages or we could be sued, which could in turn have an adverse impact on our reputation, results of operations and financial condition. Generally, systems construction projects are more difficult to be effectively controlled as they become larger in scale and if we fail to control costs such as personnel and outsourcing costs or to retain adequate personnel for the projects, or if we fail to calculate the necessary timeframe or the manpower to complete a project and the costs exceed the payment received from our customers, our results of operations and financial condition related to systems integration may be adversely affected. We may have an impairment loss as a result of an impairment test on the intangible assets that are recorded related to mergers and acquisitions. As of March 31, 2013, the total balance of our intangible assets was approximately ¥10.8 billion, of which ¥6.1 billion was intangible assets not subject to amortization such as goodwill and ¥4.7 billion was intangible assets subject to amortization such as customer relationships. Intangible assets of IIJ-Global and IIJ Technology Inc., a former subsidiary of IIJ, were ¥5.0 billion and ¥4.6 billion, respectively, for the fiscal year ended March 31, 2013. The amount of our intangible assets may increase if we conduct mergers, acquisitions or investments in affiliates in the future. We conduct impairment testing of goodwill and indefinite-lived intangible assets annually on March 31 or more frequently if events or changes in circumstances indicate that the asset might be impaired. We conduct impairment testing of definite-lived intangible assets whenever events or changes in circumstances indicate that the assets might be impaired. If the business operations are adversely affected by factors such as significant adverse changes in their business climate and others, we may have an impairment loss as a result of an impairment test on intangible assets. The recognition of any impairment losses on intangible assets may result in material adverse effects on our financial condition and results of operations. 12 If we fail to attract and retain qualified personnel, we may not be able to achieve our expected business growth. Our network, services, products and technologies are complex, and as a result, we depend heavily on continued service from our engineering, research and development, and other personnel and as our business grows, we need to hire more of them. In particular, in order to continue to increase our revenues from outsourcing services and systems integration, we require more sales and engineering personnel. Also, we require consulting capability to enhance our solution provisioning. We are not sure that we will be able to retain or attract such personnel and control human resources costs adequately. Competition for qualified engineering, research and development personnel is intense in the IT service industry in Japan, and there are limited number of personnel with the necessary knowledge and experience we require. None of our employees are bound by any employment or noncompetition agreement. The realization of any or all of these risks may result in a failure to achieve our expected business growth. Our business may be adversely affected if our network suffers interruptions, errors or delays. Interruptions, errors or delays with respect to our backbone network or service facilities may be caused by human errors or natural factors, many of which are beyond our control, including, but not limited to, damage from fire, earthquakes or other natural disasters, power loss, sabotage, computer hackers, human error, computer viruses and other similar events. Much of our computer and networking equipment and the lines that make up our backbone network are concentrated in a few locations that are in earthquake-prone areas. Any disruption, outages, delays or other difficulties experienced by any of our technological and information systems and networks could result in a decrease in new or existing accounts, loss or exposure of confidential information, reduction in revenues and profits, costly repairs or upgrades, reputational damage and decreased consumerand corporate customer confidence in our business, any or all of which could have a material adverse effect on our business, financial condition and results of operations. Should we experience further unforeseeable incidents such as the disruption of social infrastructure or power shortages and other impacts due to inoperable or damaged nuclear power plants, our backbone network and service facilities could fail and as a result, we may suffer direct and indirect damages, which may adversely affect our financial conditions and results of operations. If we fail to keep and manage our confidential customer information, we could be subject to lawsuits, incur expenses associated with our security systems or suffer damage to our reputation. We keep and manage confidential information and trade secrets obtained from our customers. We exercise much care in protecting the confidentiality of such obtained information and take steps to ensure the security of our network, in accordance with the law protecting personal information that came into effect in April 2005 and the requirements set by the Ministry of Internal Affairs and Communications (“MIC”), and the Ministry of Economy, Trade and Industry. However, our network, like all Information Technology systems, is vulnerable to external attack from computer viruses, hackers or other such sources. In addition, despite internal controls, misconduct by an employee could result in the improper use or disclosure of confidential information. If any material leak of such information were to occur, we could be subject to lawsuits for damages from our customers, incur expenses associated with repairing or upgrading our security systems and suffer damages to our reputation that could result in a severe decline in new customers as well as an increase in service cancellations. The realization of these or similar risks may have a material adverse effect on our business, financial condition and result of operations. 13 Business growth and a rapidly changing operating environment may strain our limited resources. We have limited operational, administrative and financial resources, which could be inadequate to sustain the growth we want to achieve. As the number of our customers and their Internet usage increases, as traffic patterns change, as the volume of information transferred increases, and as the need for our cloud computing-related service increases, we will need to increase expenditures for our network and other facilities, including data center facilities in the future, in order to adapt our services and to maintain and improve the quality of our services. If we are unable to manage our growth and expansion adequately, the quality of our services could deteriorate and our business may suffer. If data center facilities do not meet our expectations, the quality of our service could deteriorate and our business may suffer. We may also need to increase office rent expenditures along with our business expansion. If we are unable to prepare our network and other facilities in a timely manner to meet our customers’ demand or our business expansion, we may miss growth opportunities or may be obliged to bear higher costs to prepare our network and other facilities. If we fail to keep up with the rapid technological changes in our industry, our services may become obsolete and we may lose customers. Our markets are characterized by but not limited to: · rapid technological change, including the shift to new technology-based networks such as IPv6 and cloud computing, · frequent new product and service introductions, · continually changing customer requirements, and · evolving industry standards. If we fail to obtain access to new or important technologies or to develop and introduce new services and enhancements that are compatible with changing industry technologies and standards and customer requirements, we may lose customers. Our pursuit of necessary technological advances may require substantial time and expense. Many of our competitors have greater financial and other resources than we do and, therefore, may be better able to meet the time and expense demands of achieving technological advances. Additionally, this may allow our competitors to respond more quickly to new and emerging technologies and standards or invest more heavily in upgrading or replacing equipment to take advantage of new technologies and standards. We depend on our executive officers, and if we lose the service of our executive officers, particularly Mr. Koichi Suzuki, our business and our relationships with our customers, major shareholders of IIJ and other IIJ Group companies and our employees could suffer. Our future success depends on the continued service of our executive officers, particularly Mr.Koichi Suzuki, who is Chairman, Chief Executive Officer and representative director of IIJ as well as IIJ’s major subsidiaries. We rely in particular on his expertise in the operation of our businesses and on his relationships with the shareholders of IIJ, our business partners and our employees. In June 2013, we invited President, Chief Operating Officer and representative director, Mr. Eijiro Katsu, to enhance our business development. None of our executive officers, including Mr. Suzuki, is bound by an employment or noncompetition agreement. 14 We may continuously pursue mergers and acquisitions transactions which may not be effective. We recognize that it is important for us to have more business resources such as, but not limited to, human resources, client base, application layer technology and others, in the middle-term. We may continuously pursue mergers and acquisition transactions to scale up our business. The merger and acquisitions transactions may not always be on good terms and conditions, or bear the results we expect, or have synergistic effect, and we may incur a large loss of goodwill. We may also exhaust time and our resources through merger and acquisitions. As a result, those transactions may strain our financial resources and may adversely affect our financial conditions and results of operations or we will not be able to have enough business resources to scale up due to a failure to have adequate mergers and acquisition transactions. Fluctuations in the stock prices of companies or losses on companies in which we have invested may adversely affect our financial condition. We have invested in non-affiliated companies in order to further our business relationships with those companies. We have also invested in available-for-sale equity securities and in funds which invest mainly in unlisted stocks. We recorded net impairment losses of ¥20 million on available-for-sale equity securities in the fiscal year ended March 31, 2013. The carrying amount of nonmarketable equity securities was ¥2.1 billion, available-for-sale securities was ¥1.3 billion and funds was ¥0.3 billion as of March31, 2013. We may acquire additional securities of non-affiliated companies or additional funds. However, these securities or funds can be impaired significantly due to changes in the financial condition of non-affiliated companies, general economic conditions in Japan or fluctuations in the Japanese stock markets. Fluctuations in the fair value of these securities or funds in which we have invested may affect our financial results. In addition, should we choose to sell all or a portion of these securities or funds, it is not certain that we will be able to do so on favorable terms. NTT, IIJ's largest shareholder, could exercise substantial influence over us in a manner which may not necessarily be in our interest or that of our other shareholders. NTT and its affiliates owned 29.9% of IIJ's outstanding voting shares as of March 31, 2013. As IIJ's largest shareholder, NTT may be able to exercise substantial influence over us. As of June 28, 2013, IIJ has one outside director, Mr. Takashi Hiroi, from NTT among IIJ's 13 directors. While we intend to conduct our day-to-day operations independently of NTT and its group companies and believe that NTT also plans for us to operate independently, NTT may decide to exercise substantial influence over us in a manner which could impair our ability to operate independently. Furthermore, NTT may take actions that are in its best interests, which may not be in our interest or that of our other shareholders. We rely greatly on other telecommunications carriers and other suppliers, and could be affected by disruptions in service or delays in the delivery of their products and services. We rely on telecommunications carriers such as NTT Communications and KDDI for a significant portion of our network backbone and Nippon Telegraph and Telephone East Corporation (“NTT East”) and Nippon Telegraph Telephone West Corporation (“NTT West”) and KDDI for local access lines for our customers. We procure significant portions of our network backbone and data center facilities pursuant to operating lease agreements with NTT Group, our largest provider of network infrastructure. For the fiscal year ended March 31, 2013, we have paid ¥10.4 billion for international and domestic backbone and local access line costs to NTT Group. For us to provide broadband mobile data communications as a Mobile Virtual Network Operator (“MVNO”), we depend on mobile network operators. We are subject to potential disruptions in these telecommunications services and, in the event of such disruption, we may have no means of replacing these services, on a timely basis or at all. 15 We also depend on third-party suppliers of hardware components like routers that are used in our network. We purchase certain components from limited sources, typically from Cisco Systems, Inc. (“Cisco”) and Juniper Networks, Inc. (“Juniper Networks”). A failure by one of our suppliers to deliver quality products on a timely basis, or the inability to develop alternative sources if and as required, may delay our ability to expand the capacity and scope of our network. Any problems experienced by our telecommunications carriers and other suppliers could have a material adverse effect on our business, financial condition and results of operations. Regulatory matters and new legislation could impact our ability to conduct our business. The licensing, construction and operation of telecommunications systems and services in Japan are subject to regulation and supervision by the MIC. We operate pursuant to licenses and approvals that have been granted by the MIC. Our licenses have an unlimited duration, but are subject to revocation by the MIC if we violate any telecommunications laws and regulations in a manner that is deemed to harm the public interest, if we or any of our directors are sentenced to a fine or any more severe penalty under the telecommunications laws, if we employ a director who was previously sentenced to a fine or more severe penalty thereunder or if we have had a license revoked in the past. Existing and future governmental regulation may substantially affect the way in which we conduct our business. These regulations may increase the cost of doing business or may restrict the way in which we offer products and services. As a result of the amendment in April 2004 of the Telecommunication Business Law and deregulation including elimination of the regulatory distinction between carriers providing telecommunications services through networks owned by other telecommunication carriers and carriers which own or have long-term leases for the networks through which they offer telecommunication services, competition may increase. Furthermore, we cannot predict future regulatory changes which may affect our business. Any changes in laws, such as those described above, or regulations or MIC policy affecting our business activities and those of our competitors could adversely affect our financial condition or results of operations. For more information, see Item4., “Business Overview — Regulation of the Telecommunications Industry in Japan.” We may be named as defendants in litigation, which could have an adverse impact on our business, financial condition and results of operations. We are involved in normal claims and other legal proceedings in the ordinary course of our business. We believe that there are no cases currently pending which would have a significant financial impact on us, but we cannot be certain that we will not be named in a future lawsuit. Any judgment against us in such a lawsuit, or in any future legal proceeding, could have an adverse effect on our business, financial condition and results of operations. In the event we need to raise capital, we may issue additional shares of IIJ's common stock or securities convertible into IIJ's common stock, which may cause shareholders to incur substantial dilution. IIJ may raise additional funds in the future to raise additional working capital, capital for investment, repayment of bank borrowings, and for other financial needs. If IIJ choose to raise such funds from the issuance of equity shares of IIJ’s common stock or securities convertible into IIJ?存 common stock, existing shareholders may incur substantial dilution. 16 IIJ issued 2,500,000 new shares of IIJ's common stock along with IIJ's listing on the Mothers market of the Tokyo Stock Exchange in December 2005, after conducting a 1 to 5 split of our shares of common stock in October 2005. On May 11, 2007, IIJ issued 435,600 shares of common stock to make IIJ's two consolidated subsidiaries wholly-owned through share exchanges. The above figures are retroactively adjusted to reflect the 1:200 stock spilt we conducted with the effective date of October 1, 2012. Item 4.Information on the Company A. History and Development of the Company IIJ is incorporated in Japan as a joint stock corporation under the name Internet Initiative Japan Inc. IIJ was incorporated in December 1992 and operates under the laws of Japan. IIJ began its operations in July 1993 as one of the first commercial Internet service providers (“ISP”) in Japan to offer Internet connectivity services for both corporate and home use. With the emergence of many other commercial ISPs, price competition for Internet connectivity services became severe. Rather than falling into price competition, we strategically shifted our business model towards providing value-added total network solutions to enterprise businesses that tend to choose quality and reliability over price, by fully leveraging our engineering skills to differentiate ourselves from our competitors. Currently, our main business focuses on providing Internet connectivity services, WAN services, outsourcing services, systems integration and equipment sales as total network solutions to mainly blue-chip Japanese corporate clients and governmental organizations. The Group works closely together as a group in providing total network solutions directly to its customers. With our expertise in Internet related technology, our business has been expanding along with our customers’ needs for broader bandwidth for Internet connectivity service and for professional IT support for their network systems. For descriptions and the history of the Group, see “Our Group Companies” in Item 4.B. IIJ became a public company in August 1999 with IIJ's initial public offering of ADSs on the NASDAQ National Market. On December 2, 2005, IIJ listed on the Mothers market of the Tokyo Stock Exchange (“TSE”). On December 14, 2006, IIJ moved to the First Section of the TSE for IIJ's listing in Japan. On October 1, 2012, IIJ conducted a 1 to 200 split of IIJ's shares of common stock and the total number of IIJ's issued shares of common stock increased to 41,295,600. On May 11, 2007, IIJ made IIJ Technology Inc. (“IIJ-Tech”) and Net Care, Inc. (“Netcare”) our 100% owned consolidated subsidiaries through share exchanges. On September 1, 2010, IIJ made IIJ-Global its 100% owned consolidated subsidiary by acquiring the stock of IIJ-Global from AT&T Japan for ¥9.2 billion by our own cash and bank borrowings. Please also see Note 2 “Business Combinations” to our consolidated financial statements included in this annual report on Form-20F. IIJ's head office is located at Jinbo-cho Mitsui Bldg., 1-105 Kanda Jinbo-cho, Chiyoda-ku, Tokyo 101-0051, Japan, and IIJ's telephone number at that location is (813) 5259-6500. We plan to relocate and increase capacity of our head office in Tokyo in the first half of the fiscal year ending March 31, 2015. IIJ's agent in the United States is IIJ America Inc. (“IIJ-A”),located at 55 East 59th Street, Suite 18C New York, NY 10022 and the telephone number at that location is (212) 440-8080. IIJ has a web site that you may access at http://www.iij.ad.jp/en/. Information contained on IIJ's web site does not constitute part of this annual report on Form 20-F. For a discussion of capital expenditures and divestitures currently in progress and those for the past three years, see “Capital Expenditures” in Item 4.B. 17 B. Business Overview The Group offers a comprehensive range of Internet connectivity services, WAN services, outsourcing services, systems integration and equipment sales to our customers mainly in Japan. We believe our services provide efficient and reliable services and solutions to our customers on one of the most advanced and reliable Internet backbone networks available in Japan. Our services are based upon high-quality Internet related networking technology tailored to meet specific needs and demands of our customers. We offer, together with other companies or independently, a variety of services to our customers, mainly to corporate and governmental organizations, as total network solutions. Our primary services are Internet connectivity services, WAN services, outsourcing services, systems integration and equipment sales. Our Internet connectivity services includes full-spec IP service with bandwidth ranging from 64 kbps up to over 10 Gbps, low-cost broadband services such as optical and/or ADSL lines which are mainly used to connect branch offices, and mobile access services. Our WAN services provide closed-network services, mainly operated by IIJ-Global. Our outsourcing services include security-related outsourcing services that protect our customer network systems from unauthorized access and secure remote connections to internal networks, network-related outsourcing services such as router rental and Virtual Private Network (“VPN”), server-related outsourcing services such as web server hosting and e-mail security service, data center-related outsourcing services and our cloud computing service IIJ GIO/Hosting Package. Our systems integration includes systems construction and systems operation and maintenance. Systems construction is tailored to meet each of our customers’ requirements, which include consulting, project planning, systems design and development of network systems, and sales of equipment and software purchased from third parties. Systems operation and maintenance revenues include system related maintenance, monitoring and other operating services and cloud computing services such as IIJ GIO/Component. We aim to be the leading supplier of total network solutions in Japan. From April 2010, we have provided our cloud computing services under the service name “IIJ GIO.” We own infrastructures, such as servers, network equipment, virtualization software and data center facilities, for IIJ GIO and provide them to users as an IaaS platform service basically for a monthly fee. IIJ GIO consists mainly of two types, (1) IIJ GIO/Hosting Package and (2) IIJ GIO/Component. IIJ GIO/Hosting Package is a line-up of services for all-in-one non-customizable packaged cloud computing service and IIJ GIO/Component is a line-up of services for semi-customizable cloud computing service. Cloud computing service in Japan is still in its start-up phase and it is anticipated that its market in Japan will experience growth in the medium term. We are enhancing our overseas business primarily to fulfill the broad range of IT network related needs of our Japanese clients who are headed abroad to expand their overseas business. We provide cloud computing services in the United States and China. Also, we have eight overseas subsidiaries in regions such as the United States, the United Kingdom, Germany, China, Singapore, Hong Kong, and Thailand as of May 31, 2013. In addition, we conduct ATM operation business through our consolidated subsidiary, Trust Networks, which was established in July 2007. Trust Networks operates ATMs and ATM network systems and receives a commission for each bank withdrawal transaction when a customer uses its serviced ATMs. As of May 15, 2013, Trust Networks has placed 625 ATMs. Currently, we have two business segments: a network services and systems integration business segment and an ATM operation business segment. Our network services and systems integration business segment is comprised of: Internet connectivity services for corporate and home use, WAN services, outsourcing services, systems integration and equipment sales. 18 The table below provides a breakdown of the total revenues and percentage by services among our services over the past three fiscal years. Most of our revenues are generated in Japan and are denominated in Japanese yen. For the fiscal year ended March 31, (millions of yen, except for percentage data) Internet connectivity services ¥ % ¥ % ¥ % WAN services Outsourcing services Systems construction Systems operation and maintenance Equipment sales ATM operation business Total revenues: ¥ % ¥ % ¥ % Internet Connectivity Services We offer two categories of Internet connectivity services: Internet connectivity services for corporate use and Internet connectivity services for home use. Internet connectivity services for corporate use are based on dedicated local-line connections and high-speed wireless data connections provided by telecommunications carriers between our backbone and customers. Internet connectivity services for home use mainly require customers to connect to our points of presence (“POPs”) through the publicly-switched telephone network or variety of broadband access services, such as ADSL and optical lines as well as wireless data connection. High-speed, high-capacity last-one mile access such as dedicated access, ADSL, fiber optic, Ethernet, 3G mobile, LTE mobile and others are provided by large telecommunications carriers such as NTT East and West, NTT DoCoMo, Inc. (“NTT Docomo”) and others. A variety of choices for last-one mile access are provided to our clients independently or together with other network solution line-ups to fulfill their specific and individual needs for tailored total network solutions. 19 The following table shows the number of our Internet connectivity service contracts as of the dates indicated: As of March 31, Internet connectivity services (corporate use): IP Service (-99 Mbps) IP Service (100 Mbps – 999 Mbps) IP Service (1 Gbps –) 94 IIJ Data Center Connectivity Service IIJ FiberAccess/F and IIJ DSL/F (Broadband Services) IIJ Mobile Service (1) Others TotalInternet connectivity service (corporate use) contracts Internet connectivity services (home use) : Under IIJ Brand hi-ho OEM (2) Total Internet connectivity service (home use) contracts IIJ Mobile Service is the number of total contracts of mobile data communication services for corporate use. OEM services provided to other service providers. Internet Connectivity Services for Corporate Use Our lineup of Internet connectivity services for corporate use includes: IP Service, IIJ Data Center Connectivity Service, IIJ FiberAccess/F and IIJ DSL/F (Broadband Services), dial-up services and IIJ Mobile service. · IP Service and IIJ Data Center Connectivity Service. Our IP Service and Data Center Connectivity Service is a full-scale, high-speed internet access service that connects the customer’s network to our backbone with dedicated access lines. The services are used mainly for corporate headquarters or data centers, where reliable network service is indispensable. The customer chooses the level of service it needs based upon its bandwidth requirements. We currently offer service at speeds ranging from 64 kbps to over 10 Gbps. We believe that business customers will continue to increase their use of the Internet and increasingly rely on the Internet as a business tool: therefore, our Internet connectivity service will continue to be the foundation of our total network solutions offerings. Subscribers pay a monthly fee for the leased local access line from the customer’s location to one of our POPs. The amount of this fee varies depending on the carrier, the distance between the customer’s site and our POPs and its contracted bandwidth. We collect the local access fee from the customer and pay the amount to the carrier. While we prepare and arrange the leased access lines on behalf of customers under our name, the usage fee collected from the customer and paid to the carriers is recorded gross in our consolidated financial statements. For our IP Service, we offer Service Level Agreements (“SLA”) to our customers to better define the quality of services our customers receive. We were the first ISP in Japan to introduce this type of agreement. We are able to offer these SLA due to our high quality and reliable network. Our SLA provides customers with credit against the amount invoiced for the services if our service quality fails to meet the prescribed standards. 20 Subscribers to our IP Service receive technical support 24 hours a day and seven days a week. We guarantee the performance of the following elements under our SLA: ▪ 100% availability of our network, ▪ the maximum average latency, or time necessary to transmit a signal, between designated POPs, and ▪ prompt notification of outage or disruption. · IIJ FiberAccess/F and IIJ DSL/F (Broadband Services). IIJ FiberAccess/F and IIJ DSL/F are broadband Internet connectivity services that use “FLET’S” services for fiber optic access and ADSL access provided by NTT East, West and others allowing service on a best-efforts basis. The services are used mainly to connect branch offices and headquarters. We support this service by providing guarantees of latency rates under SLA. · IIJ Mobile Service. This service provides wireless 3G and LTE Internet connectivity service for corporate customers as a MVNO. We use the wireless networks of NTT DoCoMo and EMOBILE Ltd. as last-one mile access. · Dial-up Access Services. We offer a variety of dial-up access services for corporate use. Our dial-up services allow employees that are out of the office or frequent travelers, to access Internet or their own internal networks through one of our POPs or through our roaming access points. When accessing their internal network, for security purposes, it is usually accessed using the VPN function that is provided by our outsourcing services or systems integration. · Other Internet connectivity services. We offer, other than the services mentioned above, services such as IIJ ISDN/F which provides Internet access for ISDN lines, IIJ Line Management/F service that procures “FLET'S” services on behalf of customers and “LaIT” (pronounced "light") service, a brand that offers high-quality services at reasonable prices to small and medium enterprises. The main sales channels for LaIT are through direct sales via online-web sign-up or through sales partners. Internet Connectivity Services for Home Use We offer internet connectivity services for home use under the brand name IIJ4U, IIJmio, and hi-ho. We also offer OEM services for other network operators. For Internet connectivity services, there are a variety of different service line-ups depending on the type of local access, such as ADSL, fiber optic, WiMAX, 3G and LTE wireless data connection. WAN Services We offer WAN services, a closed network service mainly using dedicated lines to corporate customers. WAN services offer dedicated, reliable, secure connections that allow our customers to better control the traffic over the wide-area networks. While IIJ had been providing WAN services to its corporate customers, the WAN business became a large portion of the consolidated base business following the acquisition of IIJ Global on September 1, 2010. 21 Outsourcing Services Our customers are increasingly seeking additional network-related services, in addition to Internet connectivity. We provide our customers with a broad range of outsourcing services such as security-related, network-related, server-related, data center-related and IIJ GIO/Hosting Package, a line-up of services for all-in-one non-customizable hosting package cloud computing service. We believe that business customers will increasingly rely on outsourcing services for costs reduction, improve productivity and to rely on the outside expertise for a reliable network-related operation. Therefore, we will continue our efforts on improving our services with new features and enhancing the line-ups by creating new services with our Internet expertise on a timely manner. Our outsourcing services include: · Security-related outsourcing services. We offer services that protect customers' internal network systems from unauthorized, illegal access, such as firewall services and security scan services. We also provide secure remote connections to the internal networks. We were the first ISP in Japan to provide firewall services, which we introduced in 1994. · Network-related outsourcing services. We offer Internet-VPN and router rental services such as, IIJ Internet-LAN Service, IIJ SMFsx Service, IIJ Managed VPN PRO Service, SEIL Rental Service and Managed Router Service. IIJ SMFsx Service is based on the patent technology, the SEIL Management Framework (“SMF”) which enables centralized management of network-configuration, administration and maintenance, reducing both configuration and maintenance time and costs for large-scale network construction. · Server-related outsourcing services. We offer services such as web hosting, e-mail hosting, document storage and streaming services. · Data center-related services. We offer, IIJ data center facility services and management and monitoring services. Our Internet data center facility services are co-location services which allow companies to house their servers and routers off-site on our premises. Our Internet data center facilities are leased from third parties such as NTT Communications and are equipped with robust security systems, 24-hours-a-day non-stop power supplies and fire extinguishing systems, and have earthquake-resistant construction and high-speed Internet connectivity with IIJ backbones. We also offer basic monitoring and maintenance services for the equipment. This service enhances reliability because we provide 24-hours-a-day monitoring and have specialized maintenance personnel and facilities. We offer management and monitoring services tailored to our customers’ requirements. · IIJ GIO/Hosting package. IIJ GIO/Hosting Package is a line-up of services for non-customizable packaged cloud computing service. · Other services. Other than the above, we offer customer support and help desk solutions, IP Phone service and other services. 22 Systems Integration Our systems integration consists of systems construction and systems operation and maintenance. Systems construction is tailored to meet each of our customers’ requirements, which include consulting, project planning, systems design and development of network systems. Our systems construction mainly focuses on Internet business systems and Intranet and Extranet corporate information systems. We have built a strong record in various business fields. Examples of systems construction are: · connecting over a hundred locations such as gas stations, bank branches and retail shops via Internet-VPN, transmission of data over the Internet with an encryption feature and our proprietary SEIL Series routers and SMF, · construction of large scale e-mail servers or systems to detect or delete e-mails with viruses or spam or record all e-mails incoming to and outgoing from customers, · online brokerage systems for securities firms, · construction of websites for online businesses, such as on-line game providers, · re-construction of overall corporate network systems suited to increased traffic data, · construction of voice over IP systems to transmit voice among customer branch offices over the Internet, · construction of wireless local area networks, and · consultation on corporate network security. In the consulting and planning phase of a systems construction project, we form special project management teams for the project. We analyze and design the customer’s network and systems with three engineering focuses: reliability, flexibility and extendibility. In the phase of systems design and development of network systems, we procure equipment such as servers or use IIJ GIO/Component services as a component of the system and manage application development and software programming tasks which are, depending on the size of the project, outsourced to third parties. Systems constructions are generally provided together with our network services. In the operation and maintenance phase, by utilizing data center facilities and IIJ GIO/Component services directly linked to our network, we provide a range of operation and maintenance services, which take maximum advantage of the Internet system, network operation and management know-how of the IIJ Group companies. Rather than simply looking after the customer’s servers and equipment, we take care of the customer’s entire computing environment, as well as custom-designed monitoring systems and provide around-the-clock operation and management services. These outsourcing services enable customers to free themselves from the burden of operating the network systems, which demands professional operation and maintenance to ensure prompt and flexible responses to unexpected system problems. We also provide our customers with basic, easy-to-order systems integration, which we refer to as IBPS, including provision of network resources such as network equipment, data storage systems, network monitoring and systems operation management, on demand and on a monthly basis, therefore enabling our customers to launch their internal network system securely and cost effectively. 23 Equipment Sales In addition to the network services and systems integration, we sell third-party equipment, such as routers, iPads and other equipment to meet the one-stop needs of our customers together with our in-house developed router, the “SEIL Series.” SEIL Series. Our high-end in-house developed router, the “SEIL Series” was first released in October 2001. As of May 31, 2013 there are SEIL/B1, SEIL/X and SEIL/x86. With the SMF feature, which provides auto-configuration features, it enables customers to create a VPN network by simply connecting the network into SEIL WAN interface. ATM Operation Business Our ATM operation business is conducted by our consolidated subsidiary, Trust Networks which operates ATMs and its network systems and receives a commission for each bank withdrawal transaction when a customer uses its serviced ATMs. As of May 15, 2013, 625 ATMs were placed in places such as Japanese pinball shops. Network Our network is one of our most important assets. We have developed and currently operate a high-capacity network that has been designed to provide reliable, high-speed, high-quality Internet connectivity services. The Internet network that we have created extends throughout Japan, and to the United States and to the United Kingdom. We are able to achieve and maintain high speeds through our advanced network architecture, routing technology and load balancing that optimize traffic on our multiple Internet connections. The primary components of our network are: · our backbone, which includes leased lines and network equipment, such as routers, · POPs in major metropolitan areas in Japan, · Internet data centers, and · a network operations center (“NOC”). Backbone Leased lines Our network is anchored by our extensive Internet backbone that extends throughout Japan, and to the United States and to the United Kingdom. We use our expertise in developing and operating our network to organize and connect these leased lines to form a backbone that has substantial transmission capacity. As of May 31, 2013, the total capacity between Japan and the United States was 153.6 Gbps. The physical lines that comprise our backbone are an assembly of numerous physical lines that are procured from various carriers. The lines which we lease are high-capacity, high-speed digital transmission lines. The topology of the backbone network, in principal, is a mesh topology with redundancy, therefore the connection is secured and IIJ’s service will not be interrupted even if either one of the numerous physical lines fails. 24 The table below lists the total number of contracts comprising IIJ’s backbone network as of March 31, 2013. Each contract represents one physical line. The largest contract accounts for only approximately 4% of the total contracted amount. Total Number of Contracts Comprising IIJ's Backbone Network As of March 31, 2012 As of March 31, 2013 Number of Contracts comprising the IIJ’s backbone network NTT Group 92 94 KDDI 35 41 Others 25 32 Total Carriers such as NTT, KDDI and Softbank are regulated under Article 6 of the Telecommunications Business Law of Japan, pursuant to which any telecommunications carrier shall not discriminate unfairly in providing telecommunications services. Further, such telecommunications carriers are regulated to provide their services under agreements whose terms and conditions, including prices, are submitted to and approved by the MIC. If IIJ is unable to renew any of its contracts with either the companies listed above, IIJ can continue with its business by procuring additional physical line services from other telecommunications carriers that offers the best terms or charges in the ordinary course of business. There are over ten additional telecommunications carriers that we can procure physical lines from. A majority of the contracts that comprise IIJ’s backbone network are a one-year renewable contracts and IIJ can renew or upgrade its existing contracts or replace them with other telecommunications carrier services if they can be replaced with better terms in the ordinary course of business. Accordingly, IIJ is not substantially dependent on a particular contract with either NTT or KDDI nor is the amount of a particular contract substantially large. Further, IIJ is neither substantially dependent on certain arrangement or relationship with a particular carrier or carriers because IIJ has the ability to replace its existing contracts with others under fair terms. The table below shows our backbone cost. Backbone Cost For the fiscal year ended March 31, Backbone cost (million yen) ¥ Network equipment We use advanced equipment in our network. Our primary routers in our network are Cisco and Juniper Networks routers. The size of our routers varies depending on the number of customers and volume of traffic served by our POPs. At each POP we connect our dedicated line and dial-up access routers to Cisco backbone routers which then transmit and receive information throughout our network. We primarily lease our network equipment under capital lease arrangements. Points of Presence POPs are the main points at which our customers connect to our backbone. We provide Internet connectivity from our POPs to commercial and residential customers through leased lines and dial-up connections over local exchange facilities. As of May 31, 2013, we operate 29 primary POPs for dedicated access and two universal POP for nationwide dial-up access in Japan. The universal POP can be accessed from anywhere in Japan with a minimum local telephone charge. 25 Many of our POPs are located in the same facilities where other major carriers and ISPs have their POPs, in facilities of various carriers in Japan like NTT Communications and KDDI. We mainly lease the physical space. We maintain our routers and other networking equipment at these POPs. Our POPs are in, or in close proximity to, the same buildings in which the switches and routers of these carriers and ISPs are located enabling quick and easy interconnection of our equipment with theirs. Internet Data Centers As of May 31, 2013, we operate 20 Internet data centers in Japan, seven in Tokyo, three in Osaka, two each in Yokohama and Nagoya, and one each in Saitama, Sapporo, Sendai, Kyoto, Fukuoka and Matsue. These data centers are specifically designed for application hosting, IIJ GIO services, co-location services and high capacity access to our networks. Excluding the module type data center in Matsue, they are leased mainly from NTT Communications, ITOCHU Techno-Solutions Corporation, and KDDI.The module type data center in Matsue is directly owned and operated by us. These data centers have 24-hours-a-day, seven-days-a-week operations and security and are equipped with uninterruptible power supplies and backup generators, anti-seismic damage precautions, fire suppression equipment and other features to optimize our ability to offer high-quality services through these data centers. The module type data center in Matsue can host up to 24 modules and is specifically designed for the use of our cloud computing service IIJ GIOwhich uses outside-air-cooling, the first in Japan. Main features of the Matsue module type data center are its cost efficiency and its short construction period of approximately two to three months to add one module, which allows it to start small and expand along with the rise in demand, unlike building type data centers where you need to build the whole capacity at once regardless of the demand. We are currently building a second module type data center in Matsue of similar size as the first one. Network operations center and technical and customer support Our NOC in Tokyo operates 24 hours a day and seven days a week. From our NOC, we monitor the status of our network, the traffic on the network, the network equipment and components and many other aspects of our network including our customers’ dedicated access lines leased from carriers. From our NOC, we monitor our networks to ensure that we meet our commitments under our SLA. Our Group Companies We offer our services directly and with our group companies. As of May 31, 2013, we had 15 consolidated subsidiaries and four equity method investees. Our group companies work closely together in providing total network solutions to our customers. We collaborate on the development of various services and products and market our services and products together as a group and offer as a group our total network solutions. ATM operation business is conducted by Trust Networks. 26 The table below sets out our group companies, including our subsidiaries and equity method investees and our direct and indirect ownership of each of them as of May 31, 2013: Company Name Jurisdiction of Incorporation Proportion of ownership and voting interest Consolidated Subsidiaries: IIJ Global Solutions Inc. Japan 100.0% Net Care, Inc. Japan 100.0% hi-ho Inc. Japan 100.0% Trust Networks Inc. Japan 79.5% Net Chart Japan Inc. Japan 100.0% IIJ Innovation Institute Inc. Japan 100.0% IIJ America Inc. U.S.A. 100.0% IIJ Europe Limited U.K. 100.0% (1) IIJ Global Solutions China Inc. China 100.0% (2) and other six subsidiaries (3) Equity method investees: Stratosphere Inc. Japan 50.0% Trinity Inc. Japan 33.7% Internet Multifeed Co. Japan 33.0% Internet Revolution Inc. Japan 30.0% IIJ owned 52.8% voting interest directly and 47.2% indirectly through IIJ Exlayer Inc, a 99.9% owned subsidiary of IIJ. Our voting interest is 100.0%, while our ownership interest is 99.9%. 100% owned subsidiary of IIJ Global Solutions Inc. Other six subsidiaries are IIJ Deutschland GmbH, IIJ Exlayer Inc., IIJ Exlayer USA LLC, IIJ Global Solutions Hong Kong Ltd., IIJ Global Solutions Singapore Pte. Ltd. and IIJ Global Solutions (Thailand) Co., Ltd. IIJ-Global Solutions Inc. On September 1, 2010, IIJ acquired 100% of the equity of IIJ-Global from AT&T Japan for the amount of ¥9.2 billion. IIJ-Global is incorporated under the laws of Japan. IIJ-Global provides mainly domestic network outsourcing service businesses, such as WAN services. To fulfill the demands of our Japanese clients that are headed abroad to expand their overseas business, IIJ-Global is now enhancing its business abroad in Asia with four IIJ’s subsidiaries of IIJ Global Solutions China Inc., IIJ Global Solutions Hong Kong Ltd., IIJ Global Solutions Singapore Pte. Ltd. and IIJ Global Solutions (Thailand) Co., Ltd. As of March 31, 2013, IIJ-Global had 278 employees, 17 of whom were seconded from IIJ. Net Care, Inc. Net Care provides a broad array of support services, from monitoring and troubleshooting to network operations, data center operations and an end-user help desk. As of March 31, 2013, Net Care had 313 employees, 6 of whom were seconded from IIJ. hi-ho Inc. hi-ho provides Internet connectivity services for home use. As of March 31, 2013, hi-ho had 30 employees, 7 of whom were seconded from IIJ. 27 Trust Networks Inc. Trust Networks was established in July 2007 and IIJ had invested a total of ¥2.6 billion in Trust Networks as of March 31, 2013 (79.5% ownership). Trust Networks operates ATMs and its network systems and receives a commission for each bank withdrawal transaction when a customer uses its serviced ATMs. As of May 15, 2013, Trust Networks operated 625 ATMs. As of March 31, 2013, Trust Networks had 8 employees, 5 of whom were seconded from IIJ. Net Chart Japan Inc. Net Chart Japan Inc. (“NCJ”) provides network construction services that are mainly related to Local Area Networks, such as installation and configuration of equipment, wiring following network installation, and installation and operation support for applications. As of March 31, 2013, NCJ had 55 employees. IIJ Innovation Institute Inc. IIJ Innovation Institute Inc. (“IIJ-II”) engages in research and development of basic Internet-related technology. On July 1, 2009, IIJ Research Laboratory, one of the research departments of IIJ, was transferred into IIJ-II to strengthen the Group research and development by reclassifying the Group research and development organization. As of March 31, 2013, IIJ-II had 21 employees, all of whom were seconded from IIJ. IIJ America Inc. IIJ-A is a U.S.-based ISP, catering mostly to the U.S.-based operations of Japanese companies. As of March31, 2013, IIJ-A had 29 employees, 6 of whom were seconded from IIJ. IIJ Europe Limited IIJ Europe Limited offers systems integration services primarily to Japanese companies operating in Europe. IIJ owned 52.8% of voting interest of IIJ Europe Limited directly and 47.2% indirectly through IIJ Exlayer Inc, a 99.9% owned subsidiary of IIJ as of March 31, 2013. Therefore, IIJ’s voting interest was 100.0%, while IIJ’s ownership interest was 99.9%. As of March 31, 2013, IIJ Europe Limited had 30 employees. IIJ Europe Limited was formerly known as the U.K. subsidiary of IIJ Exlayer Europe. Stratosphere Inc. In April 2012, IIJ and ACCESS Co., Ltd. established a joint venture company, Stratosphere Inc. (“Stratosphere”), to develop Software Defined Network (“SDN”) platform. As of May 31, 2013, Stratosphere is our equity method investee with a 50.0% ownership. Trinity Inc. Trinity Inc. (“Trinity”) is one of the subsidiaries of Hirata Corporation, which manages customer loyalty reward program systems. As of May 31, 2013, Trinity is our equity method investee with a 33.7% ownership. Internet Multifeed Co. Internet Multifeed Co. (“Multifeed”) provides the location and facilities for directly connecting high-speed Internet backbones with content servers to make distribution on the Internet more efficient. Its technology was developed jointly with the NTT Group. Multifeed operates an IX (Internet eXchange — where major ISPs exchange network traffic) named JPNAP. As of March 31, 2013, Multifeed is our equity method investee with a 33.0% ownership. 28 Internet Revolution Inc. In February 2006, IIJ and Konami Corporation established a joint venture company, Internet Revolution Inc. (“i-revo”), to operate comprehensive sites and IIJ invested a total of ¥750 million as of March 31, 2013. As of March 31, 2013, i-revo is our equity method investee with a 30.0% ownership. Capital Expenditures The table below shows our capital expenditures, which we define as amounts paid for purchases of property and equipment plus acquisition of assets by entering into capital leases, for the last three years. For the fiscal year ended March 31, (millions of yen) Capital expenditures, including capitalized leases (1) ¥ ¥ ¥ Further information regarding capital expenditures, including capitalized leases and a reconciliation to the most directly comparable U.S. GAAP financial measure, can be found in Item 3.A., “Selected Financial Data— Reconciliations of the Disclosed Non-GAAP Financial Measures to the Most Directly Comparable GAAP Financial Measures.” Most of our capital expenditures relate primarily to the development, expansion, improvement and maintenance of our network and service infrastructures and of our own internal back-office systems. The investments are mostly for routers, servers, network equipment, containers and other facilities necessary to offer services on our network and software. We believe that our expected capital expenditures, including capitalized leases, for the fiscal year ending March 31, 2014 related to our network services and systems integration business will be higher than the amount for the fiscal year ended March 31, 2013. There will be capital expenditures for facilities and equipment for cloud computing services and for network equipment and software which are related to the usual expansion and improvement of our existing network. In addition, there will be capital expenditures related to our ATM operation business, which is also expected to increase compared to the previous fiscal year along with the placement of new ATMs. Seasonality See Item5.D., “Trend Information — Factors Affecting Our Future Financial Results — Systems integration revenues, including related equipment sales revenues.” Sales and Marketing Our sales headquarters are located in Tokyo. In addition, we have ten branch or sales offices in Osaka, Nagoya, Fukuoka, Sapporo, Sendai, Toyama, Hiroshima, Yokohama, Toyota and Okinawa in order to cover the major metropolitan areas in which the majority of large Japanese companies operate. As of March31, 2013, we had 404 employees working in sales and marketing. The Business Unit is divided into nine divisions and one department: · Enterprise Business Divisions 1, 2 and 3 focus on selling total network solutions and work with large corporate clients, including manufacturers, retail companies and telecommunication carriers. 29 · Financial Systems Business Division focuses on selling its total network solutions and work withfinancial institutions. · Government, Public & Educational Organization Business Division focuses on selling total network solutions and works with governmental institutions, and universities and other schools. · Regional Division focuses on developing and strengthening partnerships with customers in areas other than the Kanto-area. Sales personnel in the branch or sales offices are here in this division. · Business Unit Management Department focuses on management and controlling the above six divisions. It is responsible for the planning and management of sales figures, processes and other information. · Marketing Division focuses mainly on setting the tariff pricing for each of IIJ’s services, makes and conducts promotion plans on its products and services as well as strengthening partnerships with sales agents such as systems integrators to expand our marketing reach. · Solution Division focuses on developing solution services including cloud computing related solutions as well as conducting sales and integration, operation and maintenance together with each of the Business Unit Division. · Global Business Division is in charge of planning and administration of overseas business development. Customers As of March 31, 2013, we had approximately 8,500 business and other institutional customers and approximately 489 thousand individuals including individuals subscribing to OEM services. Our main customers continue to be major corporations, including ISPs. Research and Development Research and Development Organization Our research and development activities are conducted by IIJ-II, other departments of IIJ and Stratosphere. IIJ Innovation Institute. IIJ established IIJ-II in June 2008 as a wholly-owned subsidiary, which engages in research and development of Internet-related basic technology development. In July 2009, IIJ Research Laboratory, which was established as a research organization of IIJ in April 1998 to engage in new basic network technologies, was transferred into IIJ-II to reorganize and strengthen the Group's research and development capabilities. IIJ-II is currently participatingin various research and development activities in cooperation with organizations from the private and academic sectors. Among many other, IIJ-II is engaged in research and development activities related to the deployment and implementation of IPv6, cloud computing-related research and development, security related research, e-mail technologies and network traffic analysis. Other Departments of IIJ. Other departments, such as Product Division, Network Division and Service Operation Division play an important role in the research and development of technologies to be applied to our services and solutions, collect information, evaluate new technology and conduct business expansion. Stratosphere. IIJ and ACCESS Co., Ltd. established Stratosphere in April 2012 with a goal to develop SDN, Software Defined Network, platform software. SDN is a new technology concept that enables network virtualization and automatic operation in a cloud environment. Combining the SDN platform with virtualized machines should allow us to construct a more flexible cloud computing network than those we have today. 30 Research and Development Strategy Our primary research and development objective is to continue to develop innovative services, applications and products that will meet the current and future demands of our customers and to continue to be at the forefront of the Internet industry in Japan. Many of our engineers are regularly engaged in the research and development activities related to the development of new services, applications and products. These engineers have continued to develop innovative services, applications and products, many of which have set the standard for the Internet industry in Japan. They also work very closely with our sales and marketing personnel and technical engineers to ensure that the innovative services, applications and products will meet the demands of our customers. Our second research and development objective is to continue participating in or otherwise closely monitor new products, developments and initiatives of manufacturers and standards-setting and research groups. We have also engaged in the research and development of new Internet-related basic technology since 1998. Through these efforts, we seek to ensure that we have timely and effective access to new technologies, and that we implement these technologies effectively. In furtherance of these objectives, our research and development efforts currently are focused on a variety of projects, including: · research and development of the basic technologies for cloud computing-related technology including SDN platform software, · research and development of methodology to construct a virtualized large-scale data center with an assembly of a small-scale data center, · continued research and improvement of a next generation outside-air-cooled container unit data center, · research of Internet traffic monitoring and management, · research relating to the behavior of Internet routing systems, · research and development of IPv6-based communication technology, · continued improvement of our SEIL router and SMF, systems which we developed specifically to be integrated into IIJ’s network-related services, · research and analysis of the characteristics of captured malware and spam mails, and their countermeasures, · research relating to the methodology of configuration of routers and other servers, and · research and development of the Distributed and Parallel Processing Platform for very large data sets Our research and development expenses averaged less than 1.0% of total revenues for the past three consecutive years. For the fiscal years ended March31, 2011, 2012 and 2013, our research and development expenses were ¥354million, ¥389million and ¥410 million, respectively, most of which was personnel expense. The level of research and development expenditures is low in relation to our total costs primarily because we do not engage in extensive research and development of new technologies and products that require large investments. Rather, as noted above, we are intensively engaged in research and development related to our ongoing business. We focus on monitoring developments in the industry and in developing new and innovative services and applications by utilizing and enhancing existing technologies and products. Because the rate of change in technology relevant to our business is so rapid, we believe that the sophistication and experience of our research and development personnel is an important part of our success. 31 Proprietary Rights Although we believe that our success is more dependent upon our technical, marketing and customer service expertise than our proprietary rights, we rely on a combination of trademark and contractual restrictions to establish and protect our technology. Licenses For us to provide certain services to our customers, we have, as a licensee, entered into license agreements with other suppliers, such as Check Point Software Technologies Ltd., Trend Micro Incorporated, RSA Security Inc., NRI Secure Technologies, Ltd., McAfee, Inc. and Adobe Systems Software Ireland Limited. We have purchased licenses from the companies in accordance with customer demands for our services. Trademarks We have applied for trademark registrations of our corporate name, “Internet Initiative Japan Inc.” and certain other corporate and product names in Japan, the United States and certain European countries. Patents We have applied for patent registrations in relation to our technology in Japan and the United States. As of June 2013, nine registrations had been granted, with 2 pending applications. The latest acquired patent is for a container-unit data center module to provide the necessary space for working while reducing overall container size. Legal Proceedings We are involved in normal claims and other legal proceedings in the ordinary course of business. We are not involved in any litigation or other legal proceedings that, if determined adversely to us, we believe would individually or in the aggregate have a material adverse effect on us or our operations. Regulation of the Telecommunications Industry in Japan The MIC regulates the Japanese telecommunications industry. Telecommunications carriers, including us, are regulated by the MIC primarily under the Telecommunications Business Law. The Telecommunications Business Law The Telecommunications Business Law, which became effective in 1985, was established for the purpose of privatization and deregulation in the telecommunications business. After several amendments, the Telecommunications Business Law was considerably amended in July 2003, and the amended Telecommunications Business Law became effective as of April 2004. The summary of the regulations under the current Telecommunications Business Law is as follows: 32 The Telecommunications Business Law applies to the telecommunications business, except for the telecommunications business exempt under the Telecommunications Business Law (“Exempted Business”). (1) The term “telecommunications business” is defined under the Telecommunications Business Law as the business providing telecommunications services in order to meet the demand of others. (2) The term “telecommunications services” is defined under the Telecommunications Business Law as intermediating communications of others through the use of telecommunications facilities, or any other acts of providing telecommunications facilities for the use of communications of others. Our business falls within the definition of telecommunications business, not Exempted Business, and therefore is subject to the Telecommunications Business Law. The Exempted Business is the business related to facilities supplying broadcast services, wire radio broadcasting, wire broadcast telephone services, wire television broadcasting services, or the acceptance of applications for the use of the cable television broadcasting facility. The “telecommunications business” is defined as: (i) the telecommunications business which exclusively provides telecommunications services to a single person (except one being a telecommunications carrier); (ii) the telecommunications business which provides telecommunications services with telecommunications facilities, a part of which is to be established on the same premises (including the areas regarded as the same premises) or in the same building where any other part thereof is also to be established, or with telecommunications facilities which are below the standards stipulated in the ministerial ordinance of the MIC; and (iii) the telecommunications business installing no telecommunications circuit facilities which provides telecommunications services other than the telecommunications services which intermediate communications of others by using telecommunications facilities; Provided that the provisions of Article 3 and Article 4 of the Telecommunications Business Law apply to communications being handled by a person who operates the telecommunications business listed above. Start-up of Services · Registration Registration with the Minister of the MIC is required for a telecommunications business which meets the following two requirements established by the ministerial ordinance of the MIC: (i) areas of installation of terminal-related transmission facilities are limited to a single municipality (city, town or village) and (ii) areas of installation of relay-related transmission facilities are limited to a single prefecture. · Notification Notification to the MIC is required for a telecommunications business for which the requirement of the registration does not apply. Our business is subject to this notification requirement (1). The Supplementary Provisions to the Telecommunications Business Law provide that the person who, at the time of the enforcement of the provisions of Article 2 of the current Telecommunications Business Law, is actually operating a Type II telecommunications business with registration under Article 24 paragraph (1) of the old Telecommunications Business Law shall be deemed to be a person who has submitted the notification of Article 16 paragraph (1) of the current Telecommunications Business Law on the day of enforcement of the current Telecommunications Business Law. We were actually operating a Type II telecommunications business at the time of the enforcement of the provisions of Article 2 of the current Telecommunications Business Law with registration under Article 24 paragraph (1) of the old Telecommunications Business Law, and therefore are deemed to have submitted the notification of Article 16 paragraph (1) of the current Telecommunications Business Law on the day of enforcement. In addition, the Supplementary Provisions to the Telecommunications Business Law Implementation Rules provide that the person who, at the time of enforcement of the Telecommunications Business Law Implementation Rules (i.e., April 1, 2004), is actually operating a Type II telecommunications business with registration under Article 24 paragraph (1) of the old Telecommunications Business Law, must submit a report prepared in the form of the notification of Article 16 paragraph (1) of the current Telecommunications Business Law to the Minister of the MIC without delay after the day of enforcement of the Telecommunications Business Law Implementation Rules. We filed this report to the Minister of the MIC in April 2004. 33 Terms and Conditions of Provision of Services and Charge · Our business is unregulated, in general, as IIJ does not fall under either Basic Telecommunications Services or Designated Telecommunications Services described below. · Prior notification to the Minister of the MIC is required for Basic Telecommunications Services (universal services specified by the ministerial ordinance of the MIC, i.e., analog or public fixed telephone services, analog or public remote island telephone services, and analog or public emergency call telephone services). Providing these telecommunications services other than pursuant to the terms and conditions and charges notified to the Minister of the MIC is prohibited. Provided that the charges may be discounted or waived pursuant to the exception criteria provided under the ministerial ordinance of the MIC (i.e., an emergency call for the safety of ships and airplanes, an emergency call for the safety of personal life and property in case of natural disaster, calls to police agencies regarding crimes, and calls to the fire brigade (“Emergency Exception”) · Prior notification to the Minister of the MIC is required for Designated Telecommunications Services (i.e., services provided through Category I Designated Telecommunications Facilities and which meet the criteria provided by the ministerial ordinance of the MIC as the services for which the guarantee of the terms and conditions and charges are necessary for the protection of users, such as the basic fee). “Category I Designated Telecommunications Facilities” are the facilities which meet the criteria specified by the ministerial ordinance of the MIC as being the fixed telecommunications facilities used for the services which are offered to a substantial percentage of users in a given area, and which are currently only the facilities of NTT East and NTT West. Providing these telecommunications services other than pursuant to the terms and conditions and charges notified to the Minister of the MIC is prohibited, unless the telecommunications carrier and the user agree otherwise, provided that the charges may be discounted or waived in Emergency Cases, for emergency calls for injured persons in a ship, and for use by a police agency, fire brigade and broadcasting companies. · The Minister of the MIC at least once a year notifies the telecommunications carrier providing the Specific Designated Telecommunications Services specified by the ministerial ordinance of the MIC (i.e., Designated Telecommunications Services other than voice services, except for telephone and general digital services and data transmission services) the price cap regarding such services. The telecommunications carriers will be required to obtain approval from the Minister of the MIC if a proposed change in charges exceeds the price cap. Articles of Interconnection Agreements · Our business is unregulated, in general, as IIJ does not fall under either Category I Designated Telecommunications Facilities or Category II Designated Telecommunications Facilities described below. · Approval from the Minister of the MIC required for Category I Designated Telecommunications Facilities. · Prior notification to the Minister of the MIC required for Category II Designated Telecommunications Facilities (i.e., the facilities which meet the criteria provided by the ministerial ordinance of the MIC as being the mobile telecommunications facilities used for the services which are offered to a substantial percentage of users in a given area, and which are currently NTT DoCoMo, Okinawa Cellular and KDDI). 34 Telecommunications Facilities of Carriers · A telecommunications carrier that installs telecommunications circuit facilities must maintain its telecommunications facilities (except telecommunications facilities stipulated in the ministerial ordinance of the MIC as those having a minor influence on the users' benefit in the cases of damage or failure thereof) in conformity with the technical standards provided in the ministerial ordinance of the MIC. Such telecommunications carriers shall confirm that its telecommunications facilities are in compliance with the technical standards specified in the ministerial ordinance of the MIC. · A telecommunications carrier that provides Basic Telecommunications Services must maintain its telecommunications facilities for provision of Basic Telecommunications Services in conformity with the technical standards provided in the ministerial ordinance of the MIC. · Telecommunications carriers that install telecommunications circuit facilities or provide Basic Telecommunications Services must establish their own administrative rules in accordance with the ministerial ordinance of the MIC in order to secure the reliable and stable provision of telecommunications services. These administrative rules must regulate the operation and manipulation of telecommunications facilities and the safeguarding, inspecting and testing regarding the construction, maintenance and administration of telecommunications facilities, etc. as provided for by the ministerial ordinance of the MIC. Such administrative rules must be submitted to the Minister of the MIC prior to the commencement of operations, and changes must be submitted to the Minister of the MIC once after they are implemented without delay. Order to Improve Business Activities · The Minister of the MIC may, if it is deemed that business activities of a telecommunications carrier fall under inappropriate cases set forth in the Telecommunications Business Law, insofar as it is necessary to ensure the users’ benefit or the public interest, order the telecommunications carrier to take actions to improve operations methods or other measures. Right of Way Privilege for Authorized Carriers · A telecommunications carrier which is engaged, or intends to engage, in the telecommunications business by installing telecommunications circuit facilities and which wishes to have the privileged use of land or other public utilities for circuit facilities deployment, must obtain the authorization on the entire or a part of the relevant telecommunications business by the Minister of the MIC. Merger, Business Transfer or Divestiture of Carriers · Post facto notification to the Minister of the MIC without delay is required. Business Suspension, Abolition or Dissolution of Carriers · Post facto notification to the Minister of the MIC without delay is required. Prior announcement of withdrawals to service users is required in accordance with ministerial ordinances of the MIC. Foreign Capital Participation · Prior notification is required under the Foreign Exchange and Foreign Trade Law for the acquisition of shares of telecommunications carriers to which registration for start-up services is applicable. This is not applicable to purchasers of ADSs. The one-third foreign ownership restriction is applicable only to NTT East and NTT West. 35 C. Organizational Structure The information required by this item is in “Our Group Companies” above. D. Property, Plants and Equipment Property and equipment recorded on our consolidated balance sheet as of March 31, 2012 and March 31, 2013 consisted of the following: As of March 31 (millions of yen) (thousands of U.S. dollars) Data communications equipment ¥ ¥ $ Office and other equipment Buildings Leasehold improvements Capitalized software Assets under capital leases, primarily data communications equipment Total Less accumulated depreciation and amortization ) ) ) Property and equipment- net ¥ ¥ $ Our fixed assets consist mainly of (i) data communications equipment necessary to offer services on our network, such as routers, servers and other network equipment, which are mainly acquired under capital leases and (ii) software, such as those for back-office systems, virtualization software and others for cloud computing services, foreign exchange (“FX”) service application software and others. Most of our property and equipment are located in Japan. While we lease some floor space in office buildings in places such as Japan, the United States, and the United Kingdom under operating leases, the above-mentioned property and equipment consists of many relatively small assets and, as of March 31, 2013, we did not own any land, buildings or facilities such as factories except for the Matsue data center. The Matsue data center is directly owned and operated by us. Other than the above assets recorded on our consolidated balance sheet, we use operating lease assets such as backbone lines, local access line, office premises, and network operation centers. There are no known environmental issues that may affect our utilization of our property and equipment. Please also see “ — Network” above and Note 7 “Property and Equipment” and Note 9 “Leases” to our consolidated financial statements included in this annual report on Form-20F. Item 4A. Unresolved Staff Comments None. Item 5.Operating and Financial Review and Prospects A. Operating Results You should read the following discussion of our financial condition and results of operations together with Item 3.A. of this annual report on Form 20-F and our consolidated financial statements and the notes to those financial statements beginning on page F-1 of this annual report. This discussion and analysis contains forward-looking statements that involve risks, uncertainties and assumptions. Our actual results may differ materially from those anticipated in these forward-looking statements as a result of factors including but not limited to those in Item 3.D. of this annual report on Form 20-F. 36 Overview The Group is a provider of a comprehensive range of Internet connectivity services and network solution services in Japan. IIJ was founded in December 1992 and began offering Internet connectivity services commercially in July 1993. IIJ was one of the first commercial ISPs in Japan and has expanded the Group business to outsourcing services and systems integration along with the expansion of usage of Internet by customers. Our primary sources of revenue are Internet connectivity services, WAN services, outsourcing services, systems integration and equipment sales. Internet connectivity services consist of Internet connectivity services for corporate use and Internet connectivity services for home use. For WAN services, we offer closed network services using connectivity such as Ethernet and dedicated lines, which are mainly provided by IIJ-Global. For outsourcing services, we provide services such as network security services, mail and web server hosting services, managed router services, Internet data center services and cloud computing services such as IIJ GIO/Hosting Package. For systems integration, we provide systems construction such as consulting, project planning, systems design and development of network systems to meet each of our customers’ requirements and systems operation and maintenance. IIJ GIO/Component is provided as a part of systems operation and maintenance. For equipment sales, we sell equipment as part of our provision of total network solutions. For the fiscal year ended March 31, 2013, internet connectivity and outsourcing services continued their steady growth in response to customers’ need for professional IT support. As for systems integration, we are seeing some recovering of IT investment appetite along with the recent Japanese economy recovery. We recognized the increase in the number and the volume of system construction projects. We entered into the ATM operation business through our consolidated subsidiary, Trust Networks, which was established in July 2007. Trust Networks operates ATMs and its network systems to provide ATM service and receives a commission for each bank withdrawal transaction when a customer uses its ATMs. As of May 15, 2013, 625 ATMs had been placed in places such as Japanese pinball shops. Currently, we have two business segments: a network services and systems integration business and an ATM operation business. Our network services and systems integration business is comprised of: Internet connectivity services, WAN services, outsourcing services, systems integration and equipment sales. For the fiscal year ended March 31, 2013, net revenues of network services and systems integration business and ATM operation business before elimination of intersegment revenues were ¥104.5 billion and ¥2.3 billion, respectively. Our consolidated net revenue for the fiscal year ended March 31, 2013 was ¥106.2 billion. Substantially most of our revenues are from customers operating in Japan. We refer to our subsidiaries and equity method investees as our group companies, and we have invested heavily in and exercise significant influence over these companies. For the fiscal year ended March 31, 2013, we consolidated all of our 15 subsidiaries. In addition, we had four equity method investees. For descriptions and the history of our group companies, see “Our Group Companies” in Item 4.B. For a discussion of factors affecting our future financial results, see “Item 5.D. Trend Information.” 37 Results of Operations As an aid to understanding our operating results, the following tables show items from our statements of income for the periods indicated in millions of yen (or thousands of U.S. dollars) and as a percentage of total revenues. For further discussion about segment reporting, please see “Segment Information” later in this section. Fiscal year ended March 31, (millions of yen except for percentage data) (thousands of U.S. dollars (1)) REVENUES: Network services: Internet connectivity services (corporate use) ¥ % ¥ % ¥ % $ Internet connectivity services(home use) WAN services Outsourcing services Total Systems integration: Systems construction Systems operation and maintenance Total Equipment sales ATM operation business Total revenues COST AND EXPENSES: Network services: Backbone cost Local access line cost Other connectivity cost Depreciation and amortization Other Total cost of network services Cost of systems integration: Cost of equipment sales related to systemsintegration Other Total cost of systems integration Cost of equipment sales Cost of ATM operation business Total cost Sales and marketing General and administrative Research and development Total cost and expenses OPERATING INCOME OTHER INCOME (EXPENSES): Dividend income 44 48 47 Interest income 23 35 26 Interest expense ) Foreign exchange gain (loss), net ) ) (5 ) ) Net gain (loss) on sales of other investments (3 ) ) 14 Impairment of other investments ) Other—net 1 7 Other income (expenses) — net ) 4 45 INCOME FROM OPERATIONS BEFORE INCOME TAX EXPENSE AND EQUITY IN NET INCOME OF EQUITY METHOD INVESTEES—(FORWARD) 38 Fiscal year ended March 31, (millions of yen except for percentage data) (thousands of U.S. dollars (1)) INCOME FROM OPERATIONS BEFORE INCOME TAX EXPENSE AND EQUITY IN NET INCOME OF EQUITY METHOD INVESTEES—(FORWARD) INCOME TAX EXPENSE EQUITY IN NET INCOME OF EQUITY METHOD INVESTEES NET INCOME LESS: NET (INCOME) LOSS ATTRIBUTABLE TO NONCONTROLLING INTERESTS 66 ) ) NET INCOME ATTRIBUTABLE TO INTERNET INITIATIVE JAPAN INC ¥
